DETAILED ACTION
This action is in response to the amendment filed on 4/26/2021 which was filed in response to the Non-Final Rejection dated 10/21/2020.
The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior office action.
Any rejections made in a previous office action and not repeated below are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  “The fill layer of claim 1, is an insulating concrete…” in line 1 would be better stated as “The non-fibrous cement containing wall composition of claim 1, wherein the fill layer is an insulating concrete…”.  Appropriate correction is required.
Claims 10-13 are objected to because of the following informalities: Claims 10-13 have the status “withdrawn”. According to MPEP 714, II, C, (C), “The text of all pending claims under examination and withdrawn claims must be submitted each time any claim is amended. The text of pending claims not being currently amended, including withdrawn claims, must be presented in clean version, i.e., without any markings.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 14 recites: “The fill layer of claim 1, is an insulating concrete made with a cement composition, comprising: one or more of expanded polystyrene, perlite, vermiculite, and fly ash; and one or more of acrylic enamel, acrylic urethane, and acrylic lacquer.” The aforementioned components (i.e. one or more of expanded polystyrene, perlite, vermiculite, and fly ash; and one or more of acrylic enamel, acrylic urethane, and acrylic lacquer) are referenced in the present disclosure as components of “the first or second form”, i.e., the first and second non-fibrous cement containing forms of claim 1, not the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yland et al (USPGPUB 2005/0081484).
Regarding claims 1-2, Yland discloses reinforced concrete construction components for use in commercial, industrial and residential structures and more specifically to large-scale reinforced insulating concrete construction components such as walls, decks, floors and roofs [0003]. In one embodiment, a hybrid insulating and reinforcing concrete panel is a sandwich panel 2A comprising structural concrete 6 between first insulating concrete 4A and second insulating concrete 4B [0056] [Fig. 6].

    PNG
    media_image1.png
    377
    579
    media_image1.png
    Greyscale

Fibers are optional for the insulating concrete layers [0016] [0046]. The structural concrete bonds to the adjacent insulating concrete layer(s) (A non-fibrous cement containing wall composition comprising: a first non-fibrous cement containing form; a second non-fibrous cement containing form substantially parallel to and spaced apart from the first form; a solid fill layer inter-positioned between and bonded to the first and second forms establishing a laminate structure therewith) [0017] [0023]. The insulating concrete is a low-density concrete which resists heat transmission [0023] [0043]. Insulating concrete elements can be formed prior to pouring structural concrete (and either of the first form and second form is a pre-fabricated form panel made of insulating concrete) [0011] [0026-30].
Yland is analogous because it discloses concrete laminates.
Yland is silent with regard to the relative density of the insulating concrete and the structural concrete layers. Yland is silent with regard to the relative insulating/R value of the insulating and structural concrete layers.
However, it is evident that the insulating concrete layers have a lower density than that of the structural concrete layer since the insulating concrete layers are designated as “low-density concrete” [0023] [0043] and include low-density aggregate or light-weight materials [0046] whereas the structural concrete layer includes normal or lightweight aggregate(s) [0018-19] and is not designated as “low-density concrete” as the insulating concrete layers (wherein the density of the fill layer is greater than the density of either the first form or the second form) (wherein the density of the fill layer is greater than the density of both the first and second forms – claim 2). Likewise, it is evident that the insulating concrete layers have a higher insulating capability (i.e., higher R value) than the core structural concrete layer since such layers are designated as “insulating” and resist heat transmission (and either of the first form and second form is a pre-fabricated form panel made of insulating concrete having an R value greater than the fill layer) [0043].
Regarding claim 6, cementitious materials used in the formation of concrete can include silica fume (The cement composition of claim 1, wherein the cement in each of the first and second containing form comprises silica) [0007].

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yland et al as applied to claim 1 above, and further in view of Monnier et al (USPGPUB 2017/0342024).
Regarding claim 3, the limitations of claim 1 have been set forth above. Yland further discloses that the insulating concrete can include low-density and/or light-weight materials such as expanded polystyrene, vermiculite, perlite or other natural or man-made aggregates (The cement containing wall composition of Claim 1, wherein the first or second form further comprises: one or more of expanded polystyrene, perlite, vermiculite, and fly ash) [0046].
Yland is silent with regard to the presence of one or more of acrylic enamel, acrylic urethane, and acrylic lacquer.
Monnier discloses novel urethane oligomers which are monofunctional or multifunctional in acrylate and/or methacrylate groups [0001]. These oligomers can be used as crosslinkable binders for concrete compositions [0001] [0011] [0105]. A composition comprising the oligomers as crosslinkable/reactive binder can be crosslinked by various routes [0104]. The oligomer can be used as reactive binder in concrete compositions [0106]. Advantages from using such oligomers include improved chemical resistance, solvent resistance, and abrasion and wear resistance [0006]. Hardness and flexibility can be adjusted [0006].
Monnier is analogous because it discloses binders for concrete compositions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Monnier’s urethane oligomers as reactive binder to one or more of Yland’s concrete layers (wherein the first or second form further comprises acrylic urethane).  One of ordinary skill in the art would have been motivated to add such a component to one or more of Yland’s concrete layers because this would be expected to enhance the mechanical strength of the formed concrete. 
Regarding claim 5, Monnier is silent with regard to the amount of urethane oligomer used as reactive binder in a cement composition.
However, where in the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges in the amount or content of urethane oligomer reactive binder in the cementitious composition involve only routine skill in the art, absence a showing of criticality (The cement containing wall composition of Claim 3, wherein the one or more of acrylic enamel, acrylic urethane, and acrylic lacquer are less than 5% of the cement-containing panel composition by volume).  MPEP 2144.05 II.  

Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yland et al as applied to claim 3 above, and further in view of Guevara et al (USPGPUB 2010/0088984).
Regarding claim 4, the limitations of claim 3 have been set forth above. 
Yland is silent with regard to the presence of polystyrene beads or pellets of less than 0.25 inch in diameter.
Guevara discloses compositions useful in the construction and building trades [0003]. Material formed from the inventive compositions have high strength and improved insulation properties [0003]. The lightweight cementitious composition (LWC) contains cement composition and lightweight particles [0025]. The particles can be polymer particles such as expandable polystyrene (EPS) particles [0108]. Advantageously, the polymer particles lighten the weight of the wallboard and add insulating value [0324]. The presence of the polymer particles provides added strength as well as flexibility to the wallboard reflected in increased compressive strength and flexural strength [0326]. The size, composition, structure, and physical properties of the expanded polymer particles can greatly affect the physical properties of LWC (lightweight concrete) articles made from the LWC compositions of the invention [0103]. The expanded polymer particles can have an average particle size ranging from 0.2 mm up to 8 mm [0121]. In a particular embodiment, the expanded polystyrene particles are screened so their size ranges from about 0.008 inches (0.2 mm) to about 0.1 inches (2.5 mm) [0180]. Various embodiments use a prepuff particle with a mean size ranging from 725 um to 1705 um (0.725 to 1.705 mm) [0359]. The particles can be in the form of beads [0108] [0180]. The term “prepuff” refers to an expandable particle or bead that has been expanded [0126].
Guevara is analogous because it discloses cementitious compositions forming insulating and lightweight concrete products.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Guevara’s EPS particles as Yland’s expanded polystyrene material in the insulating concrete layers (The cement containing wall 
Regarding claim 7, Yland further discloses that the compressive strength of the structural concrete can be tailored to the specific needs of the job [0008].
Yland is silent with regard to the resistive strength (compressive strength) of the outer, insulating concrete layers.
Guevara further discloses that in one embodiment, the set LWC (lightweight cementitious) composition is used in structural applications and can have a minimum compressive strength of at least 1500 psi and in some embodiments at least 2500 psi [0160]. The size, density, and distribution of the expanded particles in the composition affects the compressive strength of the final product [0326] [0361-362] [0366] [0369] [0372] [0375] [0378] [0390-391] [0395] [0408].
However, it would have been obvious to one having ordinary skill in the art to adjust the resistive strength/compressive strength for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (The cement containing wall composition of claim 3, further In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Yland discloses that the concrete construction components can be used for structural applications [0003] [0042] and Guevara discloses that the compressive strength of LWC compositions can be tailored based on the size, density, and distribution of the expanded particles in the composition (see above). Guevara discloses that LWC compositions using the expanded polystyrene particles can achieve compressive strengths of at least 1500 psi (see above).
Regarding claim 8, Guevara further discloses that the expanded polymer particles can be present in the LWC composition at a range of 10-78 volume percent [0105]. In an embodiment, the cementitious mixture includes a hydraulic cement composition and the hydraulic cement composition can be present at a range of 5-40 volume percent [0130]. Examiner’s note: the foregoing ranges imply a ratio of cement to expanded polystyrene ranging from 5:78 (1:15.6) to 40:10 (4:1). Guevara also discloses an embodiment wherein the cement volume % is 16.6% and the EPS volume % is 50.8% [Sample G] [0367]. Examiner’s note: 50.8/16.6 is 3.06 (The cement containing wall of claim 7, wherein the ratio of expanded polystyrene to cement is greater than 3:1 by volume).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yland et al as applied to claim 1 above, and further in view of Andersen et al (US Patent 5,641,584).
Regarding claim 9, the limitations of claim 1 have been set forth above. Yland further discloses that the insulating concrete can comprise one or more admixtures to improve concrete handling and enhance distribution of aggregate within the cement matrix [0046] [0015].
Yland is silent with regard to the presence of one or more of the compounds listed in claim 9 in the insulating concrete layers (i.e., the first and second containing forms).
Andersen discloses cementitious insulation materials [Col 1, lines 14-15]. Inclusion of a rheology-modifying agent in the cementitious mixture improves the plastic characteristics of the mixture [Col 14, lines 53-56]. Adding such an agent allows the cementitious material to “flow” like clay during a molding, casting, or extrusion process [Col 14, lines 56-60]. Suitable rheology-modifying agents include starch based materials such as hyroxyethyl ethers [Col 15, lines 22-24] or synthetic organic plasticizers such as polyvinyl alcohol or polyvinylmethyl ether [Col 15, lines 40-42].
Andersen is analogous because it discloses cementitious insulation materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add one or more of Andersen’s rheology-modifying agents to Yland’s insulating concrete composition (The cement in each of the first and second containing form of claim 1, further comprising one or more of ether, alcohols).  One of ordinary skill in the art would have been motivated to add such a component to this mixture because this would enhance the flow of the concrete mixture resulting in improved concrete handling and distribution of aggregate within the cement matrix as disclosed by Andersen and as desired by Yland.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yland et al as applied to claim 1 above, and further in view of Monnier et al (USPGPUB 2017/0342024).
Regarding claim 14, the limitations of claim 1 have been set forth above. Cementitious materials used in the formation of concrete include fly-ash and pozzolans (The fill layer of claim 1, is an insulating concrete made with a cement composition, comprising: one or more of expanded polystyrene, perlite, vermiculite, and fly ash) [0007].
Yland is silent with regard to the presence of one or more of acrylic enamel, acrylic urethane, and acrylic lacquer in the structural concrete layer (i.e. core layer/fill layer).
Monnier discloses novel urethane oligomers which are monofunctional or multifunctional in acrylate and/or methacrylate groups [0001]. These oligomers can be used as crosslinkable binders for concrete compositions [0001] [0011] [0105]. A composition comprising the oligomers as crosslinkable/reactive binder can be crosslinked by various routes [0104]. The oligomer can be used as reactive binder in concrete compositions [0106]. Advantages from using such oligomers include improved chemical resistance, solvent resistance, and abrasion and wear resistance [0006]. Hardness and flexibility can be adjusted [0006].
Monnier is analogous because it discloses binders for concrete compositions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add Monnier’s urethane oligomers as reactive .

Claims 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yland et al and Monnier et al as applied to claim 14 above, and further in view of Guevara et al (USPGPUB 2010/0088984) as evidenced by “R-Value and Densities Chart”.
Regarding claim 15, the limitations of claim 14 have been set forth above. Yland further discloses that the structural concrete can include normal or lightweight aggregate(s) and admixtures to enhance setting characteristics [0018-21].
Yland in view of Monnier is silent with regard to the presence of expanded polystyrene in the structural concrete layer.
Guevara discloses compositions useful in the construction and building trades [0003]. Material formed from the inventive compositions have high strength and improved insulation properties [0003]. The lightweight cementitious composition (LWC) 
Guevara is analogous because it discloses cementitious compositions forming insulating and lightweight concrete products.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Guevara’s EPS particles and/or fly ash, perlite, and vermiculite as lightweight aggregate in Yland’s structural concrete mixture (The fill layer of claim 1, is an insulating concrete made with a cement composition, comprising: one or more of expanded polystyrene, perlite, vermiculite, and fly ash).  One of ordinary skill in the art would have been motivated to use Guevara’s EPS particles and/or fly ash, perlite, and vermiculite as lightweight aggregate in Yland’s structural concrete mixture because this would result in a combination of high strength and improved insulation properties as disclosed by Guevara above. As discussed above, Yland discloses the presence of lightweight aggregates in the structural concrete composition as well as the desirability of good mechanical strength in the layer formed from this composition [0045] [0022]. Furthermore, use of such particles would add strength and flexibility to the formed product and allow for adjustability in the physical properties of the concrete articles as disclosed by Guevara above.
Regarding claim 16, Guevara discloses that the expanded polymer particles can be present in the LWC composition at a range of 10-78 volume percent [0105]. In an embodiment, the cementitious mixture includes a hydraulic cement composition and the hydraulic cement composition can be present at a range of 5-40 volume percent [0130]. Examiner’s note: the foregoing ranges imply a ratio of cement to expanded polystyrene ranging from 5:78 (1:15.6) to 40:10 (4:1). According to MPEP 2144.05, Obviousness of Ranges, ‘In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. 
Regarding claim 17, Guevara discloses that the expanded polymer particles can have an average particle size ranging from 0.2 mm up to 8 mm [0121]. In a particular embodiment, the expanded polystyrene particles are screened so their size ranges from about 0.008 inches (0.2 mm) to about 0.1 inches (2.5 mm) [0180]. Various embodiments use a prepuff particle with a mean size ranging from 725 um to 1705 um (0.725 to 1.705 mm) [0359]. The particles can be in the form of beads [0108] [0180]. The term “prepuff” refers to an expandable particle or bead that has been expanded (wherein the expanded polystyrene comprises polystyrene beads or pellets of less than 1/4 inch in diameter) [0126].
Regarding claim 19, Yland in view of Guevara is silent with regard to the limitation “wherein the cement composition has an R-value that is greater than the R-value of a composition that differs from the cement-containing composition only in that the one or more of expanded polystyrene, perlite, vermiculite, and fly ash are replaced with an equivalent volume of sand”.
As to the limitation “wherein the cement composition has an R-value that is greater than the R-value of a composition that differs from the cement-containing composition only in that the one or more of expanded polystyrene, perlite, vermiculite, and fly ash are replaced with an equivalent volume of sand”, the examiner notes that the prior art generally teaches the claimed invention (the insulating concrete composition of claim 14) and as such it would be expected to have similar properties.  The examiner notes that the courts have held that where the claimed and prior art  In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). According to “R-Value and Densities Chart”, the R-Value per inch of sand and gravel is 0.60 [pg 1] whereas that for rigid board formed from molded polystyrene is 3.6 [pg 2]. Since polystyrene has a much higher R-value than sand, substituting a portion of the expanded polystyrene with sand would be expected to reduce the R-value of the composition. Therefore, the examiner believes the claimed properties are either anticipated or highly obvious.
Regarding claim 20, Yland further discloses that the compressive strength of the structural concrete can be tailored to the specific needs of the job [0008]. The structural concrete does the structural work of resisting loads, flex, hear, and deflection [0045].
Yland is silent with regard to the resistive strength (compressive strength) of the structural concrete layer (i.e. fill layer).
Guevara further discloses that in one embodiment, the set LWC (lightweight cementitious) composition is used in structural applications and can have a minimum compressive strength of at least 1500 psi and in some embodiments at least 2500 psi 
However, it would have been obvious to one having ordinary skill in the art to adjust the resistive strength/compressive strength of the structural concrete layer for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (The cement containing wall composition of claim 3, further comprising: expanded polystyrene wherein the first cement containing form or second cement containing form has a resistive strength of greater than 700 psi).  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Yland discloses that the concrete construction components can be used for structural applications [0003] [0042] and Guevara discloses that the compressive strength of LWC compositions can be tailored based on the size, density, and distribution of the expanded particles in the composition (see above). Guevara discloses that LWC compositions using the expanded polystyrene particles can achieve compressive strengths of at least 1500 psi and, in some embodiments, at least 2500 psi (see above) (The insulating concrete composition of claim 14, wherein the cement composition is a cured solid composition that has a resistive strength for compression of greater than 2000 pounds per square inch (psi), greater than 3000 psi, or greater than 4000 psi).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yland et al and Monnier et al as applied to claim 14 above, and further as evidenced by Andersen et al (US Patent 5,641,584).
Regarding claim 18, the limitations of claim 14 have been set forth above. Yland further discloses that cementitious materials used in the formation of concrete can include Portland cement and silica fume (wherein the cement comprises silica) [0007]. According to Andersen, typical hydraulic cements include Portland cements [Col 11, lines 30-32] and basic components of hydraulic cements include CaO and silica (The insulating concrete composition of claim 14, wherein the cement comprises calcium oxide and silica) [Col 11, lines 45-47].

Response to Arguments
Applicant’s arguments with respect to claims 1-9 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781